DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 1/12/2021 has been entered.

 Response to Arguments
Applicant’s arguments, see pp. 12, filed 1/12/2021, with respect to the rejection of claim 1 under 35 U.S.C. 103 have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground of rejection is made in view of von Muhlen.
	Applicant states that Yap teaches migrating content from an on-premise system to cloud-based storage, not moving content from a source namespace to a target namespace in the same content management system. Neither does Webber. Thus Yap and Webber are not used as prior art in the rejection of amended claim 1 in the current Office Action. Instead, the new rejection is based on von Muhlen.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless – (a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1, 3-5, 11-13, 15-17 and 21 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by von Muhlen et al. US patent application 2016/0292443 [herein “von Muhlen”].
Claim 1 recites “A non-transitory computer readable medium comprising instructions stored thereon, when executed the instructions are effective to cause a content management system to: transition a user account having an existing namespace at the content management system into a member account of an organization directory having an organization namespace at the content management system,”
von Muhlen differentiates between an individual account (i.e., member account) for an individual user and an entity account for a set of users (i.e., organization) [0041]. An account is associated with one or more accessible namespaces [0045]. A namespace is rooted to a particular folder [0050]. A user moves (i.e., transitions) a child shared folder outside of its parent shared folder to a different namespace (i.e., organization namespace) than the parent namespace (i.e., existing namespace) rooted to or containing the parent shared folder [0139]. Move actions apply to content items and folders, not namespaces.
Claim 1 further recites “wherein the organization directory is set as a root directory for all member accounts of the organization directory, the transitioning includes causing the 
In von Muhlen, a root namespace (i.e., organization namespace) is rooted to a root folder (i.e., root directory) of an account [0055]. Individual accounts associated with a root namespace can be considered member accounts of the corresponding organization. A user creates a folder (i.e., member folder) in a namespace (i.e., existing namespace) with distinct permissions (i.e., private folder) by a create action [0135].
Claim 1 further recites “move all content items in the existing namespace into the member folder, wherein the member folder is a private folder and all contents in the member folder defaults to an access state of being private to the user account, and”.
In von Muhlen, a user moves a folder from a source namespace (i.e., existing namespace) to a target namespace (i.e., organization namespace) by a move action [0139]. Notice that move actions apply to content items and folders, not namespaces. In order to move all content items and folders in the source namespace, they need to be put in a folder (i.e., member folder) in that namespace first.
Claim 1 further recites “after the moving all content items into the member folder, unmount the member folder from the existing namespace and mount the member folder in the organization directory,”
von Muhlen’s move action of a folder causes one or more mounting operations – to unmount the folder from the source namespace and to remount the folder in the target namespace [0139].
Claim 1 further recites “wherein each member folder for each of the member accounts are mounted in the organization directory and are viewable only by each respective member accounts, and wherein non-member folders mounted to the organization directory are viewable by all member accounts absent restrictions.”
In von Muhlen, a root namespace can be rooted to the root folder (i.e., member folder) of an individual account (i.e., member account) [0056], or the root folder (i.e., non-member folder) of an entity account (i.e., organization) [0058]. A namespace is a collection of content under common access permissions, e.g., viewable [0049]. Mounting operations operate at namespaces and their associated root folders [0131].
Claims 11 and 15 are analogous to claim 1, and are similarly rejected.

Claim 3 recites “The non-transitory computer readable medium of claim 1, wherein the transitioning includes causing the content management system to: after the member folder is mounted in the organization directory, unmount folders nested in the member folder that are restricted to one or more of the respective member accounts; and”.
In von Muhlen, a user moves a child shared folder (i.e., folders nested in the member folder) outside of parent shared folder (i.e., member folder) to a different namespace (i.e., organization namespace) than the parent namespace rooted to or containing the parent shared folder [0139].
Claim 3 further recites “mount the unmounted folders in new locations in the organization directory, wherein the unmounted folders that are mounted keep the restriction to the one or more of the respective member accounts while nested in the organization directory.”
von Muhlen’s action to move a folder from a source namespace (i.e., namespace of the member folder) to a target namespace (i.e., organization namespace) causes one or more mounting operations – to unmount the folder from the source namespace and to remount the folder in the target namespace [0139]. A namespace is a collection of content under common access permissions [0049], which is not changed by mounting operations (i.e., keep the restriction).

Claim 4 recites “The non-transitory computer readable medium of claim 3, wherein the transitioning includes causing the content management system to: prior to the mount of the unmounted folders shared with the respective member accounts having access to the organization directory in the new locations in the organization directory, configuring the unmounted folders as confidential folders.”
When von Muhlen moves a child shared folder outside of the parent shared folder, external members are retained for the child namespace, but not the implicit members who inherit permissions from parent namespace. So the child shared folder being moved remains a shared folder (i.e., confidential folder) [0139].

Claim 5 recites “The non-transitory computer readable medium of claim 1, wherein the transitioning includes causing the content management system to: move some content items from within the member folder after it has been mounted in the organization directory to new locations in the organization directory.”
von Muhlen’s user moves a child shared folder (i.e., content items in the member folder) outside of parent shared folder (i.e., member folder) to a different namespace (i.e., organization namespace) than the parent namespace rooted to or containing the parent shared folder [0139].

Claim 12 recites “The method of claim 11, wherein the transitioning further includes moving folders shared with other user accounts having access to the organization directory from the member folder to a new location in the organization directory.”
von Muhlen’s user moves a child shared folder (i.e., folders shared with other user accounts) outside of parent shared folder (i.e., member folder) to a different namespace (i.e., organization namespace) than the parent namespace rooted to or containing the parent shared folder [0139].
Claim 16 is analogous to claim 12, and is similarly rejected.

Claim 13 recites “The method of claim 12, the transitioning further includes: prior to the moving the folders shared with the other user accounts having access to the organization directory, configuring the folders as confidential folders.”
When von Muhlen moves a child shared folder (i.e., folders shared with other user accounts) outside of the parent shared folder, external members are retained for the child namespace, but not the implicit members who inherit permissions from parent namespace. So the child shared folder being moved remains a shared folder (i.e., confidential folder) [0139].
Claim 17 is analogous to claim 13, and is similarly rejected.

Claim 21 recites “The non-transitory computer readable medium of claim 1, comprising instructions to cause the content management system to: after the new folder is mounted in the organization directory, move the one or more shared content items from the new folder to the organization directory, wherein the one or more unshared content items remain in the new folder and remain unshared with other user accounts having access to the organization directory.”
von Muhlen’s user moves a child shared folder (i.e., shared content items) outside of parent shared folder (i.e., new folder) to a different namespace (i.e., organization namespace) than the parent namespace rooted to or containing the parent shared folder [0139].

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 6-7 and 18-19 are rejected under 35 U.S.C. 103 as being unpatentable over von Muhlen as applied to claims 1 and 15 above respectively, and further in view of Grue et al. US patent application 2015/0120763 [herein “Grue”].
Claim 6 recites “The non-transitory computer readable medium of claim 1, comprising instructions to cause the content management system to: transmit to a client device authorized to access the user account, an up-to-date view of a namespace within the organization directory, wherein the up-to-date view is filtered according to access privileges for the user account.”
von Muhlen teaches claim 1, but does not disclose this claim; however, Grue describes a file chooser enabling access to a set of content items. The set of content items is selected based on a filter, which can be based on synchronization data, such as share status, one or more authorized users, etc. (Grue: [0038]).
Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to combine von Muhlen with Grue. One having ordinary skill in the art would have found motivation to use Grue’s filter in presenting a hierarchical view of a namespace to a client device [0054], such that only authorized users at the client device get to see content items in the filtered namespace.
Claim 18 is analogous to claim 6, and is similarly rejected.

Claim 7 recites “The non-transitory computer readable medium of claim 6, comprising instructions to cause the content management system to: populate a local file system of the client device according to the up-to-date view of the namespace within the organization directory.”
von Muhlen teaches claim 6, but does not disclose this claim; however, Grue describes a file chooser enabling access to a set of content items. The set of content items is selected based on a filter, which can be based on synchronization data, such as share status, one or more authorized users, etc. (Grue: [0038]). Users are allowed to download (i.e., populate) or synchronize content items in the filtered view (Grue: [0092]).
Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to combine von Muhlen with Grue. One having ordinary skill in the art would have found motivation to use Grue’s filter in presenting a hierarchical view of a namespace [0054], such that only authorized users get to download content items in the filtered namespace.
	Claim 19 is analogous to claim 7, and is similarly rejected.

Claims 8-9 are rejected under 35 U.S.C. 103 as being unpatentable over von Muhlen as applied to claim 1 above, and further in view of Yap et al. US patent application 2016/0321275 [herein “Yap”].
Claim 8 recites “The non-transitory computer readable medium of claim 1, wherein the transitioning includes causing the content management system to: prior to the creation of the member folder within the existing namespace, create a convert-user task list and store the convert-user task list in association with the user account.”
von Muhlen teaches claim 1, but does not disclose this claim; however, Yap’s migration work items are extracted from the migration package created to migrate content associated with the user account, and stored in a work item queue (i.e., convert-user task list) (Yap: [0024]).
Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to combine von Muhlen with Yap. One having ordinary skill in the art would have found motivation to adopt Yap’s work item queue in von Muhlen to track steps in the process to move a user account from a source namespace to a target namespace, to ensure all content items of the user are moved to proper locations within the target namespace with appropriate access permissions.

Claim 9 recites “The non-transitory computer readable medium of claim 8, wherein the transitioning includes causing the content management system to: after completion of a task in the convert-user task list, remove the task from the convert-user task list.”
von Muhlen teaches claim 8, but does not disclose this claim; however Yap selects (i.e., removes) a migration job from the work item queue to perform (Yap: [0031], and repeats the same step until there are no more jobs left in the queue (Yap: [0034].
Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to combine von Muhlen with Yap. One having ordinary skill in the art would have found motivation to adopt Yap’s work item queue in von Muhlen to track steps in the process to move a user account from a source namespace to a target namespace, to ensure all content items of the user are moved to proper locations within the target namespace with appropriate access permissions.

Claims 10, 14 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over von Muhlen as applied to claims 9, 11 and 15 above respectively, in view of Yap, and further in view of Chen et al. US patent application 2017/0270136 [herein “Chen”].
Claim 10 recites “The non-transitory computer readable medium of claim 9, wherein synchronization of the user account is suspended while the convert-user task list contains tasks.”
von Muhlen and Yap teach claim 9, but do not disclose this claim; however, Chen teaches that a user may expressly choose to put on hold  (i.e., suspend) the synchronization of a file (Chen: [0083]).
Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to combine von Muhlen and Yap with Chen. One having ordinary skill in the art would have found motivation to put on hold the synchronization of all content items and folders in a namespace of von Muhlen while there are unfinished jobs in Yap’s queue to move content in the namespace, and to only resume synchronization when the queue is empty, in order to avoid any potential interference between synchronization and content move.

Claim 14 recites “The method of claim 11, wherein the transitioning further includes: prior to the creation of the member folder within the existing namespace, creating a convert-user task list and store the convert-user task list in association with the user account; and”.
von Muhlen teaches claim 11, but does not disclose this claim; however, Yap’s migration work items are extracted from the migration package created to migrate content associated with the user account, and stored in a work item queue (i.e., convert-user task list) (Yap: [0024]).
Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to combine von Muhlen with Yap. One having ordinary skill in the art would have found motivation to adopt Yap’s work item queue in von Muhlen to track steps in the process to move a user account from a source namespace to a target namespace, to ensure all content items of the user are moved to proper locations within the target namespace with appropriate access permissions.
Claim 14 further recites “sending an instruction to pause a client synchronization service, wherein the convert-user task list includes a list of ordered tasks to be completed before sending a subsequent instruction to resume the client synchronization service.”
von Muhlen and Yap do not disclose this limitation; however, Chen teaches that a user may expressly choose to put on hold  (i.e., pause) the synchronization of a file (Chen: [0083]).
Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to combine von Muhlen and Yap with Chen. One having ordinary skill in the art would have found motivation to put on hold the synchronization of all content items and folders in a namespace of von Muhlen while there are unfinished jobs in Yap’s queue to move content in the namespace, and to only resume synchronization when the queue is empty, in order to avoid any potential interference between synchronization and content move.
Claim 20 is analogous to claim 14, and is similarly rejected.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHELLY X. QIAN whose telephone number is (408)918-7599.  The examiner can normally be reached on Monday - Friday 8-5 PT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tony Mahmoudi can be reached on (571)272-4078.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/SHELLY X QIAN/Examiner, Art Unit 2163                                                                                                                                                                                                        

/ALEX GOFMAN/Primary Examiner, Art Unit 2163